Title: From Thomas Jefferson to Ephraim Kirby, 10 April 1804
From: Jefferson, Thomas
To: Kirby, Ephraim


          
            Sir
            Monticello Apr. 10. 04.
          
          I have recieved several letters from you in the course of your journey to Tombigbee, but having left them at Washington (on a short absence) I cannot acknolege them by their dates except the last which was of Dec. 24. Congress having fixed the commencement of the new government of Louisiana to the 1st. of Oct. next, the appointment of it’s officers will be made only in time for them to be assembled there by that day. it is probable we shall ask your services there in some way useful to the public and not unacceptable I hope to yourself. in the mean time they have authorised the immediate appointment of an additional judge of the Missisipi territory to reside at or near the Tombigbee settlement, and as we cannot conveniently make that appointment permanently till the general appointment for the Orleans territory shall be made I have hoped it would not be inconvenient for you to recieve the commission & act in it until that time. I therefore now inclose it. I was in hopes Congress would have authorised me to establish a direct post road from Washington to Franklin C.H. the last post office of the US. in that direction, & thence to open a road direct to New Orleans by Tuckabatchee, the Tombigbee settlement & the mouth of Pearl river. it failed but will probably be agreed to at the next session, in which case a weekly post, & probably a stage will pass from Washington to N. Orleans, in a line of about 1000. miles, not crossing the mountains at all. I hope soon to hear from you on the strength of ours & the Spanish settlement and forts on the Mobille and it’s waters, and I will pray you to keep me advised of any reinforcements or new works taking place at Mobile & Pensacola. Accept my salutations and assurances of esteem & respect
          
            Th: Jefferson
          
         